              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 1 of 20




          1   WO                                                                                           SC

          2
          3
          4
          5
          6                       IN THE UNITED STATES DISTRICT COURT
          7                              FOR THE DISTRICT OF ARIZONA
          8
          9    Cody James Wilkins,                               No. CV 20-08298-PCT-JAT (ESW)
         10                          Plaintiff,
         11    v.                                                ORDER
         12
               Yavapai County, et al.,
         13
                                     Defendants.
         14
         15          Plaintiff Cody James Wilkins, who is confined in the Yavapai County Detention
         16   Center, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1) and an
         17   Application to Proceed In Forma Pauperis (Doc. 4). The Court granted the Application
         18   and dismissed the Complaint with leave to amend (Doc. 6). Plaintiff has filed a First
         19   Amended Complaint (Doc. 8). The Court will dismiss the First Amended Complaint with
         20   leave to amend.
         21   I.     Statutory Screening of Prisoner Complaints
         22          The Court is required to screen complaints brought by prisoners seeking relief
         23   against a governmental entity or an officer or an employee of a governmental entity. 28
         24   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
         25   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
         26   relief may be granted, or that seek monetary relief from a defendant who is immune from
         27   such relief. 28 U.S.C. § 1915A(b)(1)-(2).
         28          A pleading must contain a “short and plain statement of the claim showing that the


JDDL-K
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 2 of 20




          1   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
          2   not demand detailed factual allegations, “it demands more than an unadorned, the-
          3   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
          4   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
          5   conclusory statements, do not suffice.” Id.
          6          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
          7   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
          8   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
          9   that allows the court to draw the reasonable inference that the defendant is liable for the
         10   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         11   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         12   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         13   allegations may be consistent with a constitutional claim, a court must assess whether there
         14   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         15          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         16   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         17   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         18   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         19   U.S. 89, 94 (2007) (per curiam)).
         20          If the Court determines that a pleading could be cured by the allegation of other
         21   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         22   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
         23   Plaintiff’s First Amended Complaint will be dismissed for failure to state a claim, but
         24   because it may possibly be amended to state a claim, the Court will dismiss it with leave
         25   to amend.
         26   II.    First Amended Complaint
         27          In his one-count First Amended Complaint, Plaintiff alleges claims for threat to
         28   safety, retaliation, and violation of his religious exercise rights. Plaintiff sues Yavapai


JDDL-K
                                                             -2-
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 3 of 20




          1   County Sheriff’s Office (YCSO) Sergeants Byers and Sampson and Detention Officers
          2   Lamb and Edmondson. Plaintiff seeks compensatory relief.
          3          Plaintiff alleges that in October 2019, he was housed in O-Dorm and asked to be
          4   moved due a conflict with another detainee, whom he does not identify. Plaintiff was
          5   moved to N-Dorm. Plaintiff again asked to be moved and he was placed in Administrative
          6   Segregation (“Ad-Seg”).      According to Plaintiff, he was placed in Ad-Seg because
          7   detention staff said his behavior was unmanageable, but he sought to be moved for his
          8   safety. Plaintiff alleges that as a result of being housed in a unit with violent offenders—
          9   Plaintiff does not indicate whether he refers to Ad-Seg, O-Dorm, or N-Dorm—his safety
         10   was endangered. He also appears to allege that even when he asked to be moved every
         11   other week, he was “shot down” and forced to stay in “units” despite not having done
         12   anything wrong. Plaintiff alleges that, as an un-convicted detainee, he was being punished
         13   by being placed in Ad-Seg. He alleges that “all the officers involved in housing [him] in
         14   unit 5” violated his constitutional rights. As his injury, Plaintiff alleges lack of exposure
         15   to sunlight, being afforded only eight hours a month for mental health, and dungeon
         16   syndrome from lack of light, causing mental anguish.
         17   III.   Failure to State a Claim
         18          To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         19   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
         20   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
         21   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
         22   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
         23   as a result of the conduct of a particular defendant and he must allege an affirmative link
         24   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
         25   72, 377 (1976).
         26          To state a claim against a defendant, “[a] plaintiff must allege facts, not simply
         27   conclusions [to] show that an individual was personally involved in the deprivation of his
         28   civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). For an individual


JDDL-K
                                                          -3-
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 4 of 20




          1   to be liable in his or her official capacity, a plaintiff must allege injuries resulting from a
          2   policy, practice, or custom of the agency over which that individual has final policy-making
          3   authority. See Cortez v. County of Los Angeles, 294 F.3d 1186, 1188 (9th Cir. 2002). In
          4   addition, there is no respondeat superior liability under § 1983, so a defendant’s position
          5   as the supervisor of someone who allegedly violated a plaintiff’s constitutional rights,
          6   absent more, does not make him liable. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691
          7   (1978); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A supervisor in his personal
          8   capacity “is only liable for constitutional violations of his subordinates if the supervisor
          9   participated in or directed the violations, or knew of the violations and failed to act to
         10   prevent them.” Taylor, 880 F.2d at 1045. Further, under Ninth Circuit law, a defendant
         11   can be liable for failure to act. Id.
         12          A.      Defendants
         13          Plaintiff names four YCSO officers as Defendants, but Plaintiff fails to allege any
         14   facts against any of them. Specifically, Plaintiff fails to allege when or how each Defendant
         15   allegedly violated his constitutional rights. Accordingly, Plaintiff fails to state a claim
         16   against any Defendant.
         17          B.      Conditions of Confinement/Threat to Safety
         18          Plaintiff appears to seek relief concerning his conditions of confinement,
         19   particularly, the lack of exposure to sunlight, and a threat to safety posed by other detainees.
         20   A pretrial detainee has a right under the Due Process Clause of the Fourteenth Amendment
         21   to be free from punishment prior to an adjudication of guilt. Bell v. Wolfish, 441 U.S. 520,
         22   535 (1979). “Pretrial detainees are entitled to ‘adequate food, clothing, shelter, sanitation,
         23   medical care, and personal safety.’” Alvarez-Machain v. United States, 107 F.3d 696, 701
         24   (9th Cir. 1996) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)). To state
         25   a claim of unconstitutional conditions of confinement against an individual defendant, a
         26   pretrial detainee must allege facts that show:
         27          (i) the defendant made an intentional decision with respect to the conditions
                     under which the plaintiff was confined; (ii) those conditions put the plaintiff
         28          at substantial risk of suffering serious harm; (iii) the defendant did not take


JDDL-K
                                                           -4-
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 5 of 20




          1          reasonable available measures to abate that risk, even though a reasonable
                     official in the circumstances would have appreciated the high degree of risk
          2          involved—making the consequences of the defendant’s conduct obvious;
                     and (iv) by not taking such measures, the defendant caused the plaintiff’s
          3
                     injuries.
          4
              Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).
          5
                     Whether the conditions and conduct rise to the level of a constitutional violation is
          6
              an objective assessment that turns on the facts and circumstances of each particular case.
          7
              Id.; Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis
          8
              level of imposition” is insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack
          9
              of due care by a state official’ does not deprive an individual of life, liberty, or property
         10
              under the Fourteenth Amendment.” Castro v. County of Los Angeles, 833 F.3d 1060, 1071
         11
              (9th Cir. 2016) (quoting Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Thus, a
         12
              plaintiff must “prove more than negligence but less than subjective intent—something akin
         13
              to reckless disregard.” Id.
         14
                     As described above, Plaintiff fails to connect any of his allegations to one or more
         15
              Defendants. As to his conditions of confinement, Plaintiff fails to sufficiently allege facts
         16
              to support that he has been denied outside recreation or exposure to sunlight for a prolonged
         17
              period. Plaintiff also fails to allege whether he requested outside recreation, from whom
         18
              and when, and any reasons given for denying him outside recreation.
         19
                     To the extent that Plaintiff asserts a claim for threat to safety, Plaintiff fails to allege
         20
              facts to support that any Defendant acted with reckless disregard to a threat to his safety
         21
              posed by other detainees. Plaintiff fails to allege facts to support that other detainees posed
         22
              a substantial threat to him, including who and how, or that any Defendant knew or should
         23
              have known of such risk to Plaintiff.1 For these reasons, Plaintiff fails to state a claim for
         24
         25          1
                        Plaintiff also refers to retaliation. A viable claim of First Amendment retaliation
         26   contains five basic elements: (1) an assertion that a state actor took some adverse action
              against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action
         27   (4) chilled the inmate’s exercise of his First Amendment rights (or that the inmate suffered
              more than minimal harm) and (5) did not reasonably advance a legitimate correctional goal.
         28   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005); see also Hines v. Gomez, 108
              F.3d 265, 267 (9th Cir. 1997) (retaliation claim requires an inmate to show (1) that the
              prison official acted in retaliation for the exercise of a constitutionally protected right, and

JDDL-K
                                                            -5-
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 6 of 20




          1   unconstitutional conditions of confinement or threat to safety against any Defendant.
          2          C.     Due Process
          3          Plaintiff also appears to assert that as an un-convicted detainee, he has been
          4   punished, in violation of his due process rights. “[A] detainee may not be punished prior
          5   to an adjudication of guilt in accordance with due process of law.” Bell v. Wolfish, 441
          6   U.S. 520, 535 (1979). If the pretrial detainee is subjected to restraints not imposed as
          7   punishment for the crime that led to the pretrial detention, but for other reasons such as the
          8   breaking of a jail rule, the detainee is entitled to prior due process. Id.
          9          Procedural due process in disciplinary proceedings requires that the inmate receive:
         10   (1) written notice of the charges, no less than twenty-four hours prior to the hearing; (2) a
         11   written statement by the factfinders as to the evidence relied on and reasons for the
         12   disciplinary action and (3) a limited right to call witnesses and present documentary
         13   evidence when it would not be unduly hazardous to institutional safety or correctional goals
         14   to allow the defendant to do so. Wolff v. McDonnell, 418 U.S. 539, 565-66 (1974). If these
         15   procedural protections are followed, the only function of a federal court is to review the
         16   statement of evidence upon which the committee relied in making its findings to determine
         17   if the decision is supported by “some facts.” Hanrahan v. Lane, 747 F.2d 1137, 1141 (7th
         18   Cir. 1984) (citation omitted). Due process requires simply “that there be some evidence to
         19   support the findings made in the disciplinary hearing.” Superintendent v. Hill, 472 U.S.
         20   445, 457 (1985).
         21          Plaintiff alleges that he was moved between dorms before being placed in Ad-Seg.
         22   Ad-Seg is non-disciplinary and Plaintiff alleges no facts to support that he was placed in
         23   Ad-Seg for violating jail rules. Rather, it appears that Plaintiff was placed in Ad-Seg for
         24   his safety. Such placement does require due process protections because it is not punitive.
         25   Accordingly, Plaintiff fails to state a claim for violation of due process.
         26   (2) that the action “advanced no legitimate penological interest”). The plaintiff has the
         27   burden of demonstrating that his exercise of his First Amendment rights was a substantial
              or motivating factor behind the defendants’ conduct. Mt. Healthy City Sch. Dist. Bd. of
         28   Educ. v. Doyle, 429 U.S. 274, 287 (1977); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d
              1310, 1314 (9th Cir. 1989). Plaintiff fails to allege facts to support that anyone retaliated
              against him for engaging in constitutionally protected conduct.

JDDL-K
                                                           -6-
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 7 of 20




          1          D.     Religious Exercise
          2          The Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.
          3   §§ 2000cc-2000cc-5, prohibits the government from imposing a substantial burden on the
          4   religious exercise of an institutionalized person unless the government establishes that the
          5   burden furthers a “compelling governmental interest” and does so by “the least restrictive
          6   means.” 42 U.S.C. § 2000cc-1(a)(1) - (2). Therefore, to state a claim under RLUIPA, a
          7   plaintiff must allege facts to support that government action has substantially burdened the
          8   exercise of the plaintiff’s religion without a compelling government interest and by the
          9   least restrictive means. See Guam v. Guerrero, 290 F.3d 1210, 1222 (9th Cir. 2002). “[A]
         10   ‘substantial burden’ on ‘religious exercise’ must impose a significantly great restriction or
         11   onus upon such exercise.” Warsoldier v. Woodford, 418 F.3d 989, 995 (9th Cir. 2005)
         12   (quotations omitted). Thus, an institutionalized person’s religious exercise is substantially
         13   burdened “‘where the state . . . denies [an important benefit] because of conduct mandated
         14   by religious belief, thereby putting substantial pressure on an adherent to modify his
         15   behavior and to violate his belief.’” Id.
         16          In addition, “[i]nmates clearly retain protections afforded by the First Amendment,
         17   including its directive that no law shall prohibit the free exercise of religion.” O’Lone v.
         18   Estate of Shabazz, 482 U.S. 342, 348 (1987) (internal quotations and citations omitted).
         19   However, free exercise rights are “necessarily limited by the fact of incarceration, and may
         20   be curtailed in order to achieve legitimate correctional goals or to maintain prison security.”
         21   Id. To state a First Amendment free exercise claim, a plaintiff must allege that a defendant
         22   substantially burdened his religious practice without a justification reasonably related to
         23   legitimate penological interests. Shakur v. Schriro, 514 F.3d 878 (9th Cir. 2008); Malik v.
         24   Brown, 16 F.3d 330, 333 (9th Cir. 1994); Warsoldier, 418 F.3d at 995 (citing Thomas v.
         25   Review Bd. of the Ind. Employment Sec. Div., 450 U.S. 707, 717-18 (1981) (pressure on
         26   exercise must be substantial)); Canell v. Lightner, 143 F.3d 1210, 1215 (9th Cir. 1998)
         27   (same). The religious practice or exercise at issue must be rooted in sincerely held religious
         28   belief and not in “‘purely secular’ philosophical concerns.” Malik, 16 F.3d at 333 (internal


JDDL-K
                                                           -7-
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 8 of 20




          1   citation omitted).
          2          Plaintiff fails to allege any facts to support that any Defendant has substantially
          3   burdened his religious exercise rights, including when, how, and by whom. Accordingly,
          4   Plaintiff fails to state a claim for violation of his religious exercise rights.
          5   IV.    Leave to Amend
          6          For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
          7   for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
          8   submit a second amended complaint to cure the deficiencies outlined above. The Clerk of
          9   Court will mail Plaintiff a court-approved form to use for filing a second amended
         10   complaint. If Plaintiff fails to use the court-approved form, the Court may strike the second
         11   amended complaint and dismiss this action without further notice to Plaintiff.
         12          Plaintiff must clearly designate on the face of the document that it is the “Second
         13   Amended Complaint.” The second amended complaint must be retyped or rewritten in its
         14   entirety on the court-approved form and may not incorporate any part of the original
         15   Complaint or First Amended Complaint by reference. Plaintiff may include only one claim
         16   per count.
         17          A second amended complaint supersedes the original Complaint and First Amended
         18   Complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
         19   Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
         20   will treat the original Complaint and First Amended Complaint as nonexistent. Ferdik,
         21   963 F.2d at 1262. Any cause of action that was raised in the original Complaint or First
         22   Amended Complaint and that was voluntarily dismissed or was dismissed without
         23   prejudice is waived if it is not alleged in a second amended complaint. Lacey v. Maricopa
         24   County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
         25   V.     Warnings
         26          A.      Release
         27          If Plaintiff is released while this case remains pending, and the filing fee has not
         28   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court


JDDL-K
                                                            -8-
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 9 of 20




          1   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
          2   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
          3   result in dismissal of this action.
          4             B.     Address Changes
          5             Plaintiff must file and serve a notice of a change of address in accordance with Rule
          6   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
          7   relief with a notice of change of address. Failure to comply may result in dismissal of this
          8   action.
          9   ....
         10             C.     Possible “Strike”
         11             Because the First Amended Complaint has been dismissed for failure to state a
         12   claim, if Plaintiff fails to file a second amended complaint correcting the deficiencies
         13   identified in this Order, the dismissal may count as a “strike” under the “3-strikes”
         14   provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may not bring
         15   a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915 “if the
         16   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,
         17   brought an action or appeal in a court of the United States that was dismissed on the
         18   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
         19   granted, unless the prisoner is under imminent danger of serious physical injury.” 28
         20   U.S.C. § 1915(g).
         21             D.     Possible Dismissal
         22             If Plaintiff fails to timely comply with every provision of this Order, including these
         23   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         24   at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         25   the Court).
         26   IT IS ORDERED:
         27             (1)    The First Amended Complaint (Doc. 8) is dismissed for failure to state a
         28   claim. Plaintiff has 30 days from the date this Order is filed to file a second amended


JDDL-K
                                                             -9-
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 10 of 20




          1    complaint in compliance with this Order.
          2           (2)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
          3    of Court must, without further notice, enter a judgment of dismissal of this action with
          4    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
          5    and deny any pending unrelated motions as moot.
          6           (3)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          7    civil rights complaint by a prisoner.
          8           Dated this 12th day of May, 2021.
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                          - 10 -
       Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 11 of 20




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence,
you should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered
the judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4 provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized paper.
You must identify which part of the complaint is being continued and number all pages. If you do
not fill out the form properly, you will be asked to submit additional or corrected information,
which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of
a material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $402.00 ($350.00 filing
fee plus $52.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court
if you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the Tucson
Division. Mail the original and one copy of the complaint with the $402 filing and
administrative fees or the application to proceed in forma pauperis to:

                                                 1
Revised 12/1/20
     Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 12 of 20




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department
of Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the court-
approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In
addition, an amended complaint may not incorporate by reference any part of your prior complaint.
LRCiv 15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.
10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.
11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff
of any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 13 of 20




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it “1-
       A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.
       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.
       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
       You must identify any other lawsuit you have filed in either state or federal court while
you were a prisoner. Print all of the requested information about each lawsuit in the spaces
provided. If you have filed more than three lawsuits, you must provide the necessary information
about each additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the
bottom of the page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                3
     Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 14 of 20




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 15 of 20




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF ARIZONA

 _________________________________________ ,
 (Full Name of Plaintiff)
                                                                                )
                                 Plaintiff,
 v.                                                                                 CASE NO. __________________________________
                                                                                                (To be supplied by the Clerk)
 (1) _______________________________________ ,
 (Full Name of Defendant)
                                                                                         CIVIL RIGHTS COMPLAINT
 (2) _______________________________________ ,                                                BY A PRISONER

 (3) _______________________________________ ,
                                                                                     G Original Complaint
 (4) _______________________________________ ,                                       G First Amended Complaint
                                                                                     G Second Amended Complaint
                                 Defendant(s).
 G Check if there are additional Defendants and attach page 1-A listing them.


                                                                A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 12/1/20                                                                 1                                 550/555
               Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 16 of 20




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No

2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 17 of 20




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          3
             Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 18 of 20




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          4
               Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 19 of 20




                                                      COUNT III
1.    State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.    Administrative Remedies.
      a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
         your institution?                                                                        G Yes      G No
      b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
      c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         did not.
                                                                                                                  .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.



                                                                 5
              Case 3:20-cv-08298-JAT--ESW Document 9 Filed 05/12/21 Page 20 of 20




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
